      Case 4:19-cv-01460 Document 815 Filed on 05/27/21 in TXSD Page 1 of 1
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                            UNITED STATES DISTRICT COURT                          May 27, 2021
                             SOUTHERN DISTRICT OF TEXAS                        Nathan Ochsner, Clerk
                                 HOUSTON DIVISION

                                  §
                                  §
                                  §
                                  §
                                  §
                                  §
                                  §
                                  §
                                  §
                                  §
                                  §                    4:19-CV-1460
IN RE: INTERCONTINENTAL TERMINALS §
COMPANY LLC DEER PARK FIRE        §
LITIGATION                        §
                                  §
                                  §



                                           ORDER

       A Status Conference shall take place before:
                                   Judge Dena Hanovice Palermo
                               Tuesday, August 24, 2021 at 11:00 am
                                            By video

       Each party must appear by an attorney with (a) full knowledge of the facts and (b)
authority to bind the client. Counsel are to consult among themselves well in advance and
exchange relevant documents in the case.
       A zoom link will be provided to the parties by email.


       Signed on May 27, 2021, at Houston, Texas.


                                                ___________________________________
                                                         Dena Hanovice Palermo
                                                       United States Magistrate Judge



1/1
